Exhibit 10.2

EXECUTION VERSION

TAX MATTERS AGREEMENT

DATED AS OF JUNE 26, 2015

BY AND AMONG

E.I. DU PONT DE NEMOURS AND COMPANY

AND

THE CHEMOURS COMPANY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.         Definition of Terms

     1   

Section 2.         Allocation of Tax Liabilities

     10   

Section 2.01

 

General Rule

     10   

Section 2.02

 

Allocation of United States Federal Income and Federal Other Taxes

     10   

Section 2.03

 

Allocation of State Income and State Other Taxes

     10   

Section 2.04

 

Allocation of Foreign Income and Foreign Other Taxes

     11   

Section 2.05

 

Certain Employment Taxes

     12   

Section 2.06

 

Determination of Tax Attributable to the Chemours Business

     12   

Section 2.07

 

Chemours Liability

     12   

Section 2.08

 

DuPont Liability

     12   

Section 2.09

 

Allocation of U.S. Property Taxes

     12   

Section 3.         Preparation and Filing of Tax Returns

     13   

Section 3.01

 

DuPont’s Responsibility

     13   

Section 3.02

 

Chemours’ Responsibility

     13   

Section 3.03

 

Tax Returns for Transfer Taxes

     13   

Section 3.04

 

Tax Reporting Practices

     13   

Section 3.05

 

Consolidated or Combined Tax Returns

     14   

Section 3.06

 

Right to Review Tax Returns

     14   

Section 3.07

 

Chemours Carrybacks and Claims for Refund

     14   

Section 3.08

 

Apportionment of Tax Attributes

     15   

Section 4.         Tax Payments

     15   

Section 4.01

 

Payment of Taxes With Respect to Certain Joint Returns

     15   

Section 4.02

 

Payment of Separate Company Taxes

     16   

Section 4.03

 

Indemnification Payments

     16   

Section 5.         Tax Refunds and Transfer Pricing Adjustments

     16   

Section 5.01

 

Tax Refunds

     16   

Section 5.02

 

Transfer Pricing Adjustments

     17   

Section 6.         Tax-Free Status

     17   

Section 6.01

 

Restrictions on Chemours

     17   

Section 6.02

 

Restrictions on DuPont

     20   

Section 6.03

 

Procedures Regarding Opinions and Rulings

     21   

Section 6.04

 

Liability for Tax-Related Losses

     22   

Section 7.         Assistance and Cooperation

     24   

Section 7.01

 

Assistance and Cooperation

     24   

Section 7.02

 

Income Tax Return Information

     25   

Section 7.03

 

Reliance by DuPont

     25   

Section 7.04

 

Reliance by Chemours

     25   

 

i



--------------------------------------------------------------------------------

Section 8.         Tax Records

  26   

Section 8.01

Retention of Tax Records

  26   

Section 8.02

Access to Tax Records

  26   

Section 8.03

Preservation of Privilege

  26   

Section 9.         Tax Contests

  27   

Section 9.01

Notice

  27   

Section 9.02

Control of Tax Contests

  27   

Section 10.       Effective Date

  28   

Section 11.       Survival of Obligations

  28   

Section 12.       Treatment of Payments

  28   

Section 12.01

Treatment of Tax Indemnity Payments

  28   

Section 12.02

Interest Under This Agreement

  29   

Section 13.       Disagreements

  29   

Section 13.01

Discussion

  29   

Section 13.02

Escalation

  29   

Section 13.03

Referral to Tax Advisor

  29   

Section 13.04

Injunctive Relief

  30   

Section 14.       Late Payments

  30   

Section 15.       Expenses

  30   

Section 16.       General Provisions

  30   

Section 16.01

Addresses and Notices

  30   

Section 16.02

Binding Effect

  31   

Section 16.03

Waiver

  31   

Section 16.04

Severability

  31   

Section 16.05

Authority

  31   

Section 16.06

Further Action

  31   

Section 16.07

Integration

  32   

Section 16.08

Construction

  32   

Section 16.09

No Double Recovery

  32   

Section 16.10

Counterparts

  32   

Section 16.11

Governing Law

  33   

Section 16.12

Jurisdiction

  33   

Section 16.13

Amendment

  33   

Section 16.14

Chemours Subsidiaries

  33   

Section 16.15

Successors

  33   

Section 16.16

Injunctions

  33   

 

ii



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of June 26,
2015, by and among E.I. du Pont de Nemours and Company (“DuPont”), a Delaware
corporation, and The Chemours Company (“Chemours”), a Delaware corporation and a
wholly owned subsidiary of DuPont. (DuPont and Chemours are sometimes
collectively referred to herein as the “Companies” and, as the context requires,
individually referred to herein as the “Company”).

RECITALS

WHEREAS, the Board of Directors of DuPont has determined that it would be
appropriate and desirable to separate completely the Chemours Business (as
defined below) from DuPont;

WHEREAS, as of the date hereof, DuPont is the common parent of an affiliated
group of corporations, including Chemours, which has elected to file
consolidated Federal income tax returns;

WHEREAS, the Companies have undertaken the Contribution (as defined below);

WHEREAS, the Companies have undertaken the Debt-for-Debt Exchange as described
in the Separation Agreement (as defined below) and intend to undertake the
Distribution;

WHEREAS, the Companies intend for the Contribution, the Debt-For-Debt Exchange
and the Distribution to qualify for Tax-Free Status;

WHEREAS, the Companies desire to provide for and agree upon the allocation
between the parties of liabilities, and entitlements to refunds thereof, for
certain Taxes arising prior to, at the time of, and subsequent to the
Distribution, and to provide for and agree upon other matters relating to Taxes
and to set forth certain covenants and indemnities relating to the Tax-Free
Status of the Contribution, the Debt-For-Debt Exchange and the Distribution;

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereby agree as follows:

Section 1. Definition of Terms. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings, and
capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Separation Agreement:

“Active Trade or Business” means, with respect to Chemours, the active conduct
(as defined in Section 355(b)(2) of the Code and the Treasury Regulations
thereunder) of the Chemours Business as conducted immediately prior to the
Distribution, or, with respect to another Separation Transaction intended to
qualify as tax-free pursuant to Section 355 of the Code or analogous provisions
of state, local or foreign law, the active conduct (as defined in
Section 355(b)(2) of the Code and the regulations thereunder, or the analogous
provisions of state or local law) by the relevant Chemours Entity of the
Chemours Business relating to such Chemours Entity as conducted immediately
prior to such Separation Transaction.



--------------------------------------------------------------------------------

“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (i) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (ii) any claim for equitable recoupment or
other offset, and (iii) any claim for refund or credit of Taxes previously paid.

“Affiliate” has the meaning set forth in the Separation Agreement.

“Agreement” means this Tax Matters Agreement.

“Board Certificate” has the meaning set forth in Section 6.01(d) of this
Agreement.

“Business Day” has the meaning set forth in the Separation Agreement.

“Chemours” has the meaning provided in the first sentence of this Agreement.

“Chemours Assets” has the meaning set forth in the Separation Agreement.

“Chemours Business” has the meaning set forth in the Separation Agreement.

“Chemours Capital Stock” means all classes or series of capital stock of
Chemours, including (i) the Chemours Common Stock, (ii) all options, warrants
and other rights to acquire such capital stock and (iii) all instruments
properly treated as stock in Chemours for U.S. federal income tax purposes.

“Chemours Carryback” means any net operating loss, net capital loss, excess tax
credit, or other similar Tax item of any member of the Chemours Group which may
or must be carried from one Tax Period to another prior Tax Period under the
Code or other applicable Tax Law.

“Chemours Common Stock” has the meaning set forth in the Separation Agreement.

“Chemours Entity” means an entity which will be a member of the Chemours Group
immediately after the Distribution.

“Chemours Group” means (i) Chemours and its Affiliates, as determined
immediately after the Distribution, as well as (ii) any entity which (A) was an
Affiliate of DuPont or an Affiliate of a member of the Chemours Group described
in clause (i), (B) conducted solely or predominantly the Chemours Business, and
(C) is no longer an Affiliate of DuPont as of the Distribution.

“Chemours Liabilities” has the meaning set forth in the Separation Agreement.

“Chemours Separate Return” means any Tax Return of or including any member of
the Chemours Group (including any consolidated, combined or unitary return) that
does not include any member of the DuPont Group.

 

2



--------------------------------------------------------------------------------

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Companies” and “Company” have the meaning provided in the first sentence of
this Agreement.

“Contribution” has the meaning set forth in the Separation Agreement.

“Controlling Party” has the meaning set forth in Section 9.02(c) of this
Agreement.

“Debt-for-Debt Exchange” has the meaning set forth in the Separation Agreement.

“Debt-for-Debt Indebtedness” has the meaning set forth in the Separation
Agreement.

“DGCL” means the Delaware General Corporation Law.

“Dispute” has the meaning set forth in Section 13 of this Agreement.

“Distribution” has the meaning set forth in the Separation Agreement.

“Distribution Date” means the date on which the Distribution occurs.

“DuPont” has the meaning provided in the first sentence of this Agreement.

“DuPont Affiliated Group” means the affiliated group (as that term is defined in
Section 1504 of the Code and the regulations thereunder) of which DuPont is the
common parent.

“DuPont Federal Consolidated Income Tax Return” means any United States federal
Income Tax Return for the DuPont Affiliated Group.

“DuPont Group” means DuPont and its Affiliates, excluding any entity that is a
member of the Chemours Group, as determined immediately after the Distribution.

“DuPont Retained Business” has the meaning provided in the Separation Agreement.

“DuPont Separate Return” means any Tax Return of or including any member of the
DuPont Group (including any consolidated, combined or unitary return) that does
not include any member of the Chemours Group.

“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
June     , 2015 by and among DuPont and Chemours.

“Employment Tax” means any Tax the liability or responsibility for which is
allocated pursuant to the Employee Matters Agreement.

“Federal Income Tax” means any Tax imposed by Subtitle A of the Code other than
an Employment Tax, and any interest, penalties, additions to tax, or additional
amounts in respect of the foregoing.

 

3



--------------------------------------------------------------------------------

“Federal Other Tax” means any Tax imposed by the Code other than any Federal
Income Taxes or Employment Taxes, and any interest, penalties, additions to tax,
or additional amounts in respect of the foregoing.

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

“Filing Date” has the meaning set forth in Section 6.04(d) of this Agreement.

“Final Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for a taxable period,
(i) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
laws of a State, local, or foreign taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
taxable period (as the case may be); (ii) by a decision, judgment, decree, or
other order by a court of competent jurisdiction, which has become final and
unappealable; (iii) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of a
State, local, or foreign taxing jurisdiction; (iv) by any allowance of a refund
or credit in respect of an overpayment of a Tax, but only after the expiration
of all periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; (v) by a final settlement
resulting from a treaty-based competent authority determination; or (vi) by any
other final disposition, including by reason of the expiration of the applicable
statute of limitations, the execution of a pre-filing agreement with the IRS or
other Tax Authority, or by mutual agreement of the parties.

“Foreign Income Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, which is an income tax as defined in
Treasury Regulation Section 1.901-2, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

“Foreign Other Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession other than any Foreign Income Taxes or
Employment Taxes, and any interest, penalties, additions to tax, or additional
amounts in respect of the foregoing.

“Gain Recognition Agreement” means a gain recognition agreement as described in
Treasury Regulations Section 1.367(a)-8 or any successor provision thereto.

“Group” means the DuPont Group or the Chemours Group, or both, as the context
requires.

“Income Tax” means any Federal Income Tax, State Income Tax or Foreign Income
Tax.

“Indemnitee” has the meaning set forth in Section 12.02 of this Agreement.

 

4



--------------------------------------------------------------------------------

“Indemnitor” has the meaning set forth in Section 12.02 of this Agreement.

“Internal Restructuring” has the meaning set forth in Section 6.01(e) of this
Agreement.

“IRS” means the United States Internal Revenue Service.

“Joint Return” means any Tax Return that actually includes, by election or
otherwise, one or more members of the DuPont Group together with one or more
members of the Chemours Group.

“Non-Controlling Party” has the meaning set forth in Section 9.02(c) of this
Agreement.

“Notified Action” has the meaning set forth in Section 6.03(a) of this
Agreement.

“Past Practices” has the meaning set forth in Section 3.04(b) of this Agreement.

“Payment Date” means (i) with respect to any DuPont Federal Consolidated Income
Tax Return, (A) the due date for any required installment of estimated taxes
determined under Section 6655 of the Code, (B) the due date (determined without
regard to extensions) for filing the return determined under Section 6072 of the
Code, or (C) the date the return is filed, as the case may be, and (ii) with
respect to any other Tax Return, the corresponding dates determined under the
applicable Tax Law.

“Payor” has the meaning set forth in Section 4.03 of this Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.

“Post-Distribution Period” means any Tax Period beginning after the Distribution
Date and, in the case of any Straddle Period, the portion of such Tax Period
beginning on the day after the Distribution Date.

“Pre-Distribution Period” means any Tax Period ending on or before the
Distribution Date and, in the case of any Straddle Period, the portion of such
Straddle Period ending on the Distribution Date.

“Preliminary Tax Advisor” has the meaning set forth in Section 13.03 of this
Agreement.

“Prime Rate” means the base rate on corporate loans charged by Citibank, N.A.
from time to time, compounded daily on the basis of a year of 365 or 366 (as
applicable) days and actual days elapsed.

“Privilege” means any privilege that may be asserted under applicable law,
including, any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

 

5



--------------------------------------------------------------------------------

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by Chemours management or
shareholders, is a hostile acquisition, or otherwise, as a result of which
Chemours would merge or consolidate with any other Person or as a result of
which any Person or any group of related Persons would (directly or indirectly)
acquire, or have the right to acquire, from Chemours and/or one or more holders
of outstanding shares of Chemours Capital Stock, a number of shares of Chemours
Capital Stock that would, when combined with any other changes in ownership of
Chemours Capital Stock pertinent for purposes of Section 355(e) of the Code,
comprise 40% or more of (i) the value of all outstanding shares of stock of
Chemours as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series, or (ii) the total
combined voting power of all outstanding shares of voting stock of Chemours as
of the date of such transaction, or in the case of a series of transactions, the
date of the last transaction of such series. Notwithstanding the foregoing, a
Proposed Acquisition Transaction shall not include (i) the adoption by Chemours
of a shareholder rights plan or (ii) issuances by Chemours that satisfy Safe
Harbor VIII (relating to acquisitions in connection with a person’s performance
of services) or Safe Harbor IX (relating to acquisitions by a retirement plan of
an employer) of Treasury Regulation Section 1.355-7(d). For purposes of
determining whether a transaction constitutes an indirect acquisition, any
recapitalization resulting in a shift of voting power or any redemption of
shares of stock shall be treated as an indirect acquisition of shares of stock
by the non-exchanging shareholders. This definition and the application thereof
is intended to monitor compliance with Section 355(e) of the Code and shall be
interpreted accordingly. Any clarification of, or change in, the statute or
regulations promulgated under Section 355(e) of the Code shall be incorporated
in this definition and its interpretation.

“Registration Rights Agreement” means the Registration Rights Agreement dated
May 12, 2015 by and among Chemours, Credit Suisse Securities (USA) LLC, J.P.
Morgan Securities LLC, and the other parties thereto.

“Representation Letters” means the statements of facts and representations,
officer’s certificates, representation letters and any other materials
(including, without limitation, a Ruling Request and any related supplemental
submissions to the IRS or other Tax Authority) delivered or deliverable by
DuPont, its Affiliates or representatives thereof in connection with the
rendering by Tax Advisors, and/or the issuance by the IRS or other Tax
Authority, of the Tax Opinions/Rulings.

“Required Action” has the meaning set forth in Section 6.01(f) of this
Agreement.

“Required Party” has the meaning set forth in Section 4.03 of this Agreement.

“Responsible Company” means, with respect to any Tax Return, the Company having
responsibility for preparing and filing such Tax Return under this Agreement.

 

6



--------------------------------------------------------------------------------

“Retention Date” has the meaning set forth in Section 8.01 of this Agreement.

“Ruling” means a private letter ruling issued by the IRS to DuPont in connection
with the Contribution and Distribution.

“Ruling Request” means any letter filed by DuPont with the IRS or other Tax
Authority requesting a ruling regarding certain tax consequences of the
Separation Transactions (including all attachments, exhibits, and other
materials submitted with such ruling request letter) and any amendment or
supplement to such ruling request letter.

“Section 6.01(d) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 25% instead of 40%.

“Separate Return” means a DuPont Separate Return or a Chemours Separate Return,
as the case may be.

“Separation Agreement” means the Separation Agreement, as amended from time to
time, by and among DuPont and Chemours dated as of June     , 2015.

“Separation Plan” means the diagram depicting the transactions undertaken in
connection with the separation of the Chemours Business from the DuPont Retained
Business, as provided to Chemours by DuPont prior to the date hereof, as updated
from time to time by DuPont at its sole discretion prior to the Distribution.

“Separation Transactions” means those transactions undertaken by the Companies
and their Affiliates pursuant to the Separation Plan to separate ownership of
the Chemours Business from ownership of the DuPont Retained Business.

“State Income Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State which is imposed on or measured by
net income, including state or local franchise or similar Taxes measured by net
income, as well as any state or local franchise, capital or similar Taxes
imposed in lieu of a tax imposed on or measured by net income, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

“State Other Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State other than any State Income Taxes or
Employment Taxes, and any interest, penalties, additions to tax, or additional
amounts in respect of the foregoing.

“Straddle Period” means any Tax Period that begins before and ends after the
Distribution Date.

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, value added,
stamp, excise, severance, occupation, service, sales, use, license, lease,
transfer, import, export, escheat, alternative minimum, estimated or other tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax), imposed by any governmental entity or political subdivision thereof,
and any interest, penalty, additions to tax, or additional amounts in respect of
the foregoing.

 

7



--------------------------------------------------------------------------------

“Tax Advisor” means a tax counsel or accountant, in each case of recognized
national standing.

“Tax Attribute” means a net operating loss, net capital loss, unused investment
credit, unused foreign tax credit, excess charitable contribution, general
business credit, research and development credit, earnings and profits, basis,
or any other Tax Item that could reduce a Tax or create a Tax Benefit.

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

“Tax Benefit” means any refund, credit, or other reduction in otherwise required
liability for Taxes.

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining Taxes
(including any administrative or judicial review of any claim for refund).

“Tax-Free Status” means the qualification of the Contribution, the Debt-for Debt
Exchange and the Distribution, taken together, (i) as a reorganization described
in Sections 355(a) and 368(a)(1)(D) of the Code, (ii) as a transaction in which
the stock distributed thereby is “qualified property” for purposes of Sections
355(d), 355(e) and 361(c) of the Code and in which the Debt-for-Debt
Indebtedness are “securities” within the meaning of Section 361(a) of the Code,
and (iii) as a transaction in which DuPont, Chemours and the shareholders of
DuPont recognize no income or gain for U.S. federal income tax purposes pursuant
to Sections 355, 361 and 1032 of the Code, other than, in the case of DuPont and
Chemours, intercompany items or excess loss accounts taken into account pursuant
to the Treasury Regulations promulgated pursuant to Section 1502 of the Code.

“Tax Item” means, with respect to any Income Tax, any item of income, gain,
loss, deduction, or credit.

“Tax Law” means the law of any governmental entity or political subdivision
thereof relating to any Tax.

“Tax Opinions/Rulings” means the opinions of Tax Advisors and/or the rulings by
the IRS or other Tax Authorities deliverable to DuPont in connection with the
Contribution and the Distribution or otherwise with respect to the Separation
Transactions.

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.

 

8



--------------------------------------------------------------------------------

“Tax Records” means any (i) Tax Returns, (ii) Tax Return workpapers,
(iii) documentation relating to any Tax Contests, and (iv) any other books of
account or records (whether or not in written, electronic or other tangible or
intangible forms and whether or not stored on electronic or any other medium)
required to be maintained under the Code or other applicable Tax Laws or under
any record retention agreement with any Tax Authority, in each case filed with
respect to or otherwise relating to Taxes.

“Tax-Related Losses” means (i) all Taxes (including interest and penalties
thereon) imposed pursuant to any settlement, Final Determination, judgment or
otherwise; (ii) all accounting, legal and other professional fees, and court
costs incurred in connection with such Taxes, as well as any other out-of-pocket
costs incurred in connection with such Taxes; and (iii) all costs, expenses and
damages associated with stockholder litigation or controversies and any amount
paid by DuPont (or any DuPont Affiliate) or Chemours (or any Chemours Affiliate)
in respect of the liability of shareholders, whether paid to shareholders or to
the IRS or any other Tax Authority, in each case, resulting from the failure of
the Contribution, the Debt-for-Debt Exchange and the Distribution to have
Tax-Free Status or from the failure of a Separation Transaction to have the tax
treatment described in the Tax Opinions/Rulings.

“Tax Return” or “Return” means any report of Taxes due, any claim for refund of
Taxes paid, any information return with respect to Taxes, or any other similar
report, statement, declaration, or document required to be filed under the Code
or other Tax Law with respect to Taxes, including any attachments, exhibits, or
other materials submitted with any of the foregoing, and including any
amendments or supplements to any of the foregoing.

“Transfer Pricing Adjustment” means any proposed or actual allocation by a Tax
Authority of any Tax Item between or among any member of the DuPont Group and
any member of the Chemours Group with respect to any Tax Period ending prior to
or including the Distribution Date.

“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Separation Transactions (excluding, for the avoidance of doubt,
any Income Taxes).

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

“Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax Advisor,
which Tax Advisor is acceptable to DuPont, on which DuPont may rely to the
effect that a transaction will not affect the Tax-Free Status. Any such opinion
must assume that the Contribution, the Debt-for-Debt Exchange and the
Distribution would have qualified for Tax-Free Status if the transaction in
question did not occur.

“U.S. Property Taxes” means all real property, personal property or other
property Taxes imposed by the United States, by any State of the United States,
or by any political subdivision of the foregoing.

 

9



--------------------------------------------------------------------------------

Section 2. Allocation of Tax Liabilities.

Section 2.01 General Rule.

(a) DuPont Liability. DuPont shall be liable for, and shall indemnify and hold
harmless the Chemours Group from and against any liability for, Taxes which are
allocated to DuPont under this Section 2.

(b) Chemours Liability. Chemours shall be liable for, and shall indemnify and
hold harmless the DuPont Group from and against any liability for, Taxes which
are allocated to Chemours under this Section 2.

Section 2.02 Allocation of United States Federal Income and Federal Other Taxes.
Except as provided in Section 2.05, Section 2.07, Section 2.08 or Section 2.09,
Federal Income Tax and Federal Other Tax shall be allocated as follows:

(a) Allocation of Federal Income Tax and Federal Other Tax Relating to Joint
Returns

(i) Allocation for Pre-Distribution Periods. With respect to any Joint Return,
DuPont shall be responsible for any and all Federal Income Taxes or Federal
Other Taxes due with respect to or required to be reported on any such Income
Tax Return (including any increase in such Tax as a result of a Final
Determination) for all Pre-Distribution Periods.

(b) Allocation of Federal Income Tax and Federal Other Tax Relating to Separate
Returns.

(i) DuPont shall be responsible for any and all Federal Income Taxes or Federal
Other Taxes due with respect to or required to be reported on any DuPont
Separate Return (including any increase in such Tax as a result of a Final
Determination) for all Tax Periods.

(ii) Chemours shall be responsible for any and all Federal Income Taxes or
Federal Other Taxes due with respect to or required to be reported on any
Chemours Separate Return (including any increase in such Tax as a result of a
Final Determination) for all Tax Periods.

Section 2.03 Allocation of State Income and State Other Taxes. Except as
provided in Section 2.05, Section 2.07, Section 2.08 or Section 2.09, State
Income Tax and State Other Tax shall be allocated as follows:

(a) Allocation of State Income Tax and State Other Tax Relating to Joint Returns

(i) Allocation for Pre-Distribution Periods. DuPont shall be responsible for any
and all State Income Taxes or State Other Taxes due with respect to or required
to be reported on any Joint Return (including any increase in such Tax as a
result of a Final Determination) for all Pre-Distribution Periods.

 

10



--------------------------------------------------------------------------------

(b) Allocation of State Income Tax and State Other Tax Relating to Separate
Returns.

(i) DuPont shall be responsible for any and all State Income Taxes or State
Other Taxes due with respect to or required to be reported on any DuPont
Separate Return (including any increase in such Tax as a result of a Final
Determination) for all Tax Periods.

(ii) Chemours shall be responsible for any and all State Income Taxes or State
Other Taxes due with respect to or required to be reported on any Chemours
Separate Return (including any increase in such Tax as a result of a Final
Determination) for all Tax Periods.

Section 2.04 Allocation of Foreign Income and Foreign Other Taxes. Except as
provided in Section 2.05, Section 2.07 or Section 2.08, Foreign Income Tax and
Foreign Other Tax shall be allocated as follows:

(a) Allocation of Foreign Income Tax and Foreign Other Tax Relating to Joint
Returns

(i) Allocation to Chemours for Pre-Distribution Periods. Chemours shall be
responsible for any and all Foreign Income Taxes or Foreign Other Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) which Taxes are
attributable to the Chemours Group for all Pre-Distribution Periods, as
determined pursuant to Section 2.06.

(ii) Allocation to DuPont for Pre-Distribution Periods. DuPont shall be
responsible for any and all Foreign Income Taxes or Foreign Other Taxes due with
respect to or required to be reported on any Joint Return (including any
increase in such Tax as a result of a Final Determination) other than those
Foreign Income Taxes described in Section 2.04(a)(i) for all Pre-Distribution
Periods.

(b) Allocation of Foreign Income Tax and Foreign Other Tax Relating to Separate
Returns.

(i) DuPont shall be responsible for any and all Foreign Income Taxes or Foreign
Other Taxes due with respect to or required to be reported on any DuPont
Separate Return, including any Foreign Income Tax of DuPont or any member of the
DuPont Group imposed by way of withholding by a member of the Chemours Group
(and including any increase in such Tax as a result of a Final Determination)
for all Tax Periods.

(ii) Chemours shall be responsible for any and all Foreign Income Taxes or
Foreign Other Taxes due with respect to or required to be reported on any
Chemours Separate Return, including any Foreign Income Tax of Chemours or any
member of the Chemours Group imposed by way of withholding by a member of the
DuPont Group (and including any increase in such Tax as a result of a Final
Determination) for all Tax Periods.

 

11



--------------------------------------------------------------------------------

Section 2.05 Certain Employment Taxes.

(a) Allocation of Employment Taxes. Notwithstanding anything contained herein to
the contrary, this Agreement, including Section 2 hereof, shall not apply with
respect to Employment Taxes. Employment Taxes shall be allocated as provided in
the Employee Matters Agreement.

Section 2.06 Determination of Tax Attributable to the Chemours Business.

(a) Foreign Income Tax. For purposes of Section 2.04(a)(i), the amount of
Foreign Income Taxes attributable to the Chemours Group shall be as determined
by DuPont on a pro forma Chemours Group return prepared:

(i) including only Tax Items of members of the Chemours Group that were included
in the relevant Joint Return;

(ii) using all elections, accounting methods and conventions used on such Joint
Return for such period; and

(iii) applying the highest statutory marginal corporate Income Tax rate in
effect for such Tax Period.

(b) Limitation. The amount of Foreign Income Taxes attributable to the Chemours
Business for any Tax Period shall not be less than zero.

Section 2.07 Chemours Liability. Chemours shall be liable for, and shall
indemnify and hold harmless the DuPont Group from and against, any liability
for:

(a) any Tax resulting from a breach by Chemours of any covenant in this
Agreement, the Separation Agreement or any Ancillary Agreement; and

(b) any Tax-Related Losses for which Chemours is responsible pursuant to
Section 6.04 of this Agreement.

Section 2.08 DuPont Liability. DuPont shall be liable for, and shall indemnify
and hold harmless the Chemours Group from and against, any liability for:

(a) any Tax resulting from a breach by DuPont of any covenant in this Agreement,
the Separation Agreement or any Ancillary Agreement; and

(b) any Tax-Related Losses for which DuPont is responsible pursuant to
Section 6.04 of this Agreement.

Section 2.09 Allocation of U.S. Property Taxes. In the case of any U.S. Property
Taxes imposed on or with respect to any real, personal or other property held by
the Chemours Group immediately after the Distribution, liability for such U.S.
Property Taxes for any Straddle Period shall be apportioned as follows:

(a) DuPont shall be responsible for the portion of such U.S. Property Taxes
allocable to the Pre-Distribution Period, determined by comparing the number of
days in such Pre-Distribution Period to the total number of days in such
Straddle Period and allocating on a pro-rata basis; and

(b) Chemours shall be responsible for the portion of such U.S. Property Taxes
allocable to the Post-Distribution Period, determined by comparing the number of
days in such Post-Distribution Period to the total number of days in such
Straddle Period and allocating on a pro-rata basis.

 

12



--------------------------------------------------------------------------------

Section 3. Preparation and Filing of Tax Returns.

Section 3.01 DuPont’s Responsibility. DuPont has the exclusive obligation and
right to prepare and file, or to cause to be prepared and filed:

(a) All Joint Returns; and

(b) DuPont Separate Returns.

Section 3.02 Chemours’ Responsibility. Chemours shall prepare and file, or shall
cause to be prepared and filed, all Tax Returns required to be filed by or with
respect to members of the Chemours Group other than those Tax Returns which
DuPont is required to prepare and file under Section 3.01 or Section 3.03. The
Tax Returns required to be prepared and filed by Chemours under this
Section 3.02 shall include any Chemours Separate Returns.

Section 3.03 Tax Returns for Transfer Taxes. Tax Returns relating to Transfer
Taxes shall be prepared and filed when due (including extensions) by the person
obligated to file such Tax Returns under applicable Tax Law. The Companies shall
provide, and shall cause their Affiliates to provide, assistance and cooperation
to one another in accordance with Section 7 with respect to the preparation and
filing of Tax Returns, including providing information required to be provided
in Section 7.

Section 3.04 Tax Reporting Practices.

(a) DuPont General Rule. Except as provided in Section 3.04(c), DuPont shall
prepare any Tax Return which it has the obligation and right to prepare and
file, or cause to be prepared and filed, under Section 3.01, in accordance with
reasonable Tax accounting practices selected by DuPont.

(b) Chemours General Rule. Except as provided in Section 3.04(c), with respect
to any Tax Return that Chemours has the obligation and right to prepare and
file, or cause to be prepared and filed, under Section 3.02, such Tax Return
shall be prepared in accordance with past practices, accounting methods,
elections or conventions (“Past Practices”) used with respect to the Tax Returns
in question (unless there is no reasonable basis for the use of such Past
Practices), and to the extent any items are not covered by Past Practices (or in
the event that there is no reasonable basis for the use of such Past Practices),
in accordance with reasonable Tax accounting practices selected by Chemours.

 

13



--------------------------------------------------------------------------------

(c) Reporting of Separation Transactions. The Tax treatment of the Separation
Transactions reported on any Tax Return shall be consistent with the treatment
thereof in the Ruling Requests and the Tax Opinions/Rulings, taking into account
the jurisdiction in which such Tax Returns are filed, unless there is no
reasonable basis for such Tax treatment. Such treatment (including, for the
avoidance of doubt, the allocation between DuPont and Chemours of any deductions
arising from the Debt-for-Debt Exchange) reported on any Tax Return for which
Chemours is the Responsible Company shall be consistent with that on any Tax
Return filed or to be filed by DuPont or any member of the DuPont Group or
caused or to be caused to be filed by DuPont, unless there is no reasonable
basis for such Tax treatment. In the event that a Company shall determine that
there is no reasonable basis for the Tax treatment described in either of the
preceding two sentences, such Company shall notify the other Company 20 Business
Days prior to filing the relevant Tax Return and the Companies shall attempt in
good faith to agree on the manner in which the relevant portion of the
Separation Transactions shall be reported.

Section 3.05 Consolidated or Combined Tax Returns. Chemours will elect and join,
and will cause its respective Affiliates to elect and join, in filing any Joint
Returns that DuPont determines are required to be filed or that DuPont elects to
file pursuant to Section 3.01(a).

Section 3.06 Right to Review Tax Returns.

(a) General. The Responsible Company with respect to any material Tax Return
shall make the portion of such Tax Return and related workpapers which are
relevant to the determination of the other Company’s rights or obligations under
this Agreement available for review by the other Company, if requested, to the
extent (i) such Tax Return relates to Taxes for which the requesting party would
reasonably be expected to be liable, (ii) such Tax Return relates to Taxes and
the requesting party would reasonably be expected to be liable in whole or in
part for any additional Taxes owing as a result of adjustments to the amount of
such Taxes reported on such Tax Return, (iii) such Tax Return relates to Taxes
for which the requesting party would reasonably be expected to have a claim for
Tax Benefits under this Agreement, or (iv) the requesting party reasonably
determines that it must inspect such Tax Return to confirm compliance with the
terms of this Agreement. The Responsible Company shall (i) use its reasonable
best efforts to make such portion of such Tax Return available for review as
required under this paragraph sufficiently in advance of the due date for filing
of such Tax Return to provide the requesting party with a meaningful opportunity
to analyze and comment on such Tax Return and (ii) use reasonable efforts to
have such Tax Return modified before filing, taking into account the person
responsible for payment of the Tax (if any) reported on such Tax Return and
whether the amount of Tax liability allocable to the requesting party with
respect to such Tax Return is material. The Companies shall attempt in good
faith to resolve any issues arising out of the review of such Tax Return.

(b) Material Tax Returns. For purposes of Section 3.06(a), a Tax Return is
“material” if it could reasonably be expected to reflect (A) Tax liability equal
to or in excess of $1 million, (B) a credit or credits equal to or in excess of
$1 million or (C) a loss or losses equal to or in excess of $3 million, in each
case with respect to the requesting party.

Section 3.07 Chemours Carrybacks and Claims for Refund. Chemours hereby agrees
that, unless DuPont consents in writing, (i) no Adjustment Request with respect
to any Tax Return for a pre-Distribution Period or Straddle Period shall be
filed, and (ii) any available elections to waive the right to claim in any
Pre-Distribution Period with respect to any Tax Return any Chemours Carryback
arising in a Post-Distribution Period shall be made, and no affirmative election
shall be made to claim any such Chemours Carryback.

 

14



--------------------------------------------------------------------------------

Section 3.08 Apportionment of Tax Attributes. DuPont may in good faith advise
Chemours in writing of the amount, if any, of any Tax Attributes, which DuPont
determines, in its sole and absolute discretion, shall be allocated or
apportioned to the Chemours Group under applicable law, or may provide Chemours
relevant information for making such determination on an as-is basis, provided
that this Section 3.08 shall not be construed as obligating DuPont to undertake
any such determination or provide any such information. For the avoidance of
doubt, DuPont makes no representation or warranty as to the accuracy or
completeness of any such determination or information. Chemours and all members
of the Chemours Group shall prepare all Tax Returns in accordance with any such
determination. Chemours agrees that it shall not dispute DuPont’s allocation or
apportionment of Tax Attributes. Chemours may request that DuPont undertake a
determination of the portion, if any, of any particular Tax Attribute to be
allocated or apportioned to the Chemours Group under applicable law; to the
extent that DuPont determines, in its sole and absolute discretion, not to
undertake such determination, or does not otherwise advise Chemours of its
intention to undertake such determination within 20 Business Days of the receipt
of such request, Chemours shall be permitted to undertake such determination at
its own cost and expense and shall notify DuPont of its determination, which
determination shall not be binding upon DuPont. Notwithstanding anything to the
contrary contained herein, for the avoidance of doubt, DuPont shall bear no
liability to Chemours for determinations made by DuPont pursuant to this
Section 3.08 if any such determination shall be found or asserted to be
inaccurate.

Section 4. Tax Payments.

Section 4.01 Payment of Taxes With Respect to Certain Joint Returns. In the case
of any Joint Return:

(a) Computation and Payment of Tax Due. At least five Business Days prior to any
Payment Date for any such Tax Return, the Responsible Company shall compute the
amount of Tax required to be paid to the applicable Tax Authority (taking into
account the requirements of Section 3.04 relating to consistent accounting
practices, as applicable) with respect to such Tax Return on such Payment Date.
The Responsible Company shall pay such amount to such Tax Authority on or before
such Payment Date (and provide notice and proof of payment to the other
Company).

(b) Computation and Payment of Liability With Respect To Tax Due. Within 20
Business Days following the earlier of (i) the due date (including extensions)
for filing any such Tax Return (excluding any Tax Return with respect to payment
of estimated Taxes or Taxes due with a request for extension of time to file) or
(ii) the date on which such Tax Return is filed, if DuPont is the Responsible
Company, then Chemours shall pay to DuPont the amount allocable to the Chemours
Group under the provisions of Section 2, and if Chemours is the Responsible
Company, then DuPont shall pay to Chemours the amount allocable to the DuPont
Group under the provisions of Section 2, in each case, plus interest computed at
the Prime Rate on the amount of the payment based on the number of days from the
earlier of (i) the due date of the Tax Return (including extensions) or (ii) the
date on which such Tax Return is filed, to the date of payment.

 

15



--------------------------------------------------------------------------------

(c) Adjustments Resulting in Underpayments. In the case of any adjustment
pursuant to a Final Determination with respect to any such Tax Return, the
Responsible Company shall pay to the applicable Tax Authority when due any
additional Tax due with respect to such Return required to be paid as a result
of such adjustment pursuant to a Final Determination. The Responsible Company
shall compute the amount attributable to the Chemours Group in accordance with
Section 2 and Chemours shall pay to DuPont any amount due DuPont (or DuPont
shall pay Chemours any amount due Chemours) under Section 2 within 20 Business
Days from the later of (i) the date the additional Tax was paid by the
Responsible Company or (ii) the date of receipt of a written notice and demand
from the Responsible Company for payment of the amount due, accompanied by
evidence of payment and a statement detailing the Taxes paid and describing in
reasonable detail the particulars relating thereto. Any payments required under
this Section 4.01(c) shall include interest computed at the Prime Rate based on
the number of days from the date the additional Tax was paid by the Responsible
Company to the date of the payment under this Section 4.01(c).

Section 4.02 Payment of Separate Company Taxes. Each Company shall pay, or shall
cause to be paid, to the applicable Tax Authority when due all Taxes owed by
such Company or a member of such Company’s Group with respect to a Separate
Return.

Section 4.03 Indemnification Payments.

(a) If any Company (the “Payor”) is required under applicable Tax Law to pay to
a Tax Authority a Tax that another Company (the “Required Party”) is liable for
under this Agreement, the Required Party shall reimburse the Payor within 20
Business Days of delivery by the Payor to the Required Party of an invoice for
the amount due, accompanied by evidence of payment and a statement detailing the
Taxes paid and describing in reasonable detail the particulars relating thereto.
The reimbursement shall include interest on the Tax payment computed at the
Prime Rate based on the number of days from the date of the payment to the Tax
Authority to the date of reimbursement under this Section 4.03.

(b) All indemnification payments under this Agreement shall be made by DuPont
directly to Chemours and by Chemours directly to DuPont; provided, however, that
if the Companies mutually agree with respect to any such indemnification
payment, any member of the DuPont Group, on the one hand, may make such
indemnification payment to any member of the Chemours Group, on the other hand,
and vice versa. All indemnification payments shall be treated in the manner
described in Section 12.01.

Section 5. Tax Refunds and Transfer Pricing Adjustments.

Section 5.01 Tax Refunds. DuPont shall be entitled to any refund (and any
interest thereon received from the applicable Tax Authority) of Taxes for which
DuPont is liable hereunder, Chemours shall be entitled (subject to the
limitations provided in Section 3.07) to any refund (and any interest thereon
received from the applicable Tax Authority) of Taxes for which Chemours is
liable hereunder and a Company receiving a refund to which another Company is
entitled hereunder shall pay over such refund to such other Company within 20
Business Days after such refund is received (together with interest computed at
the Prime Rate based on the number of days from the date the refund was received
to the date the refund was paid over).

 

16



--------------------------------------------------------------------------------

Section 5.02 Transfer Pricing Adjustments If pursuant to a Final Determination
any Transfer Pricing Adjustment is made which results in (i) a Tax for which
DuPont is liable hereunder and (ii) a Tax Benefit allowable to a member of the
Chemours Group, Chemours shall make payment to DuPont, within thirty (30) days
following such Final Determination, in an amount equal to the present value of
such Tax Benefit (including any Tax Benefit made allowable as a result of the
payment). The amount of a Tax Benefit shall be calculated by: (x) using the
highest relevant marginal Tax rates in effect at the time of the Final
Determination; (y) assuming the relevant Chemours Group member will be liable
for such Taxes at such rate and has no Tax Attributes at the time of the Final
Determination; and (z) assuming that any such Tax Benefit is used at the
earliest date allowable by applicable law. The present value referred to in the
preceding sentence shall be determined using a discount rate equal to the
mid-term applicable federal rate in effect at the time of the Final
Determination.

Section 6. Tax-Free Status.

Section 6.01 Restrictions on Chemours.

(a) Chemours agrees that it will not take or fail to take, or permit any
Chemours Affiliate, as the case may be, to take or fail to take, any action
where such action or failure to act would be inconsistent with or cause to be
untrue any statement, information, covenant or representation in any
Representation Letters or Tax Opinions/Rulings. Chemours agrees that it will not
take or fail to take, or permit any Chemours Affiliate, as the case may be, to
take or fail to take, any action which adversely affects or could reasonably be
expected to adversely affect (A) the Tax-Free Status of the Contribution, the
Debt-for-Debt Exchange and the Distribution, or (B) the qualification of any
Separation Transaction under U.S. federal, state, local or non-U.S. Tax Law as
wholly or partially tax-free or tax-deferred (including, but not limited to,
those transactions described in any of the Tax Opinions/Rulings received with
respect to such Separation Transaction).

(b) Chemours agrees that, from the date hereof until the first Business Day
after the two-year anniversary of the Distribution Date, it will (i) maintain
its status as a company engaged in the Active Trade or Business for purposes of
Section 355(b)(2) of the Code, (ii) not engage in any transaction that would
result in it ceasing to be a company engaged in the Active Trade or Business for
purposes of Section 355(b)(2) of the Code, (iii) cause each Chemours Affiliate
whose Active Trade or Business is relied upon in the Tax Opinions/Rulings for
purposes of qualifying a transaction as tax-free pursuant to Section 355 of the
Code or other Tax Law to maintain its status as a company engaged in such Active
Trade or Business for purposes of Section 355(b)(2) of the Code and any such
other applicable Tax Law, (iv) not engage in any transaction or permit a
Chemours Affiliate to engage in any transaction that would result in a Chemours
Affiliate described in clause (iii) hereof ceasing to be a company engaged in
the relevant Active Trade or Business for purposes of Section 355(b)(2) or such
other applicable Tax Law, taking into account Section 355(b)(3) of the Code for
purposes of clauses (i) through (iv) hereof, and (v) not dispose of or permit a
Chemours Affiliate to dispose of, directly or indirectly, any interest in a
Chemours Affiliate described in clause (iii) hereof or permit any such Chemours
Affiliate to make or revoke any election under Treasury Regulation
Section 301.7701-3.

 

17



--------------------------------------------------------------------------------

(c) Chemours agrees that, from the date hereof until the first Business Day
after the two-year anniversary of the Distribution Date, it will not and will
not permit any Chemours Affiliate described in clause (iii) of Section 6.01(b)
to (i) enter into any Proposed Acquisition Transaction or, to the extent
Chemours has the right to prohibit any Proposed Acquisition Transaction, permit
any Proposed Acquisition Transaction to occur (whether by (a) redeeming rights
under a shareholder rights plan, (b) finding a tender offer to be a “permitted
offer” under any such plan or otherwise causing any such plan to be inapplicable
or neutralized with respect to any Proposed Acquisition Transaction,
(c) approving any Proposed Acquisition Transaction, whether for purposes of
Section 203 of the DGCL or any similar corporate statute, any “fair price” or
other provision of Chemours’ charter or bylaws, (d) amending its certificate of
incorporation to declassify its Board of Directors or approving any such
amendment, or otherwise), (ii) merge or consolidate with any other Person or
liquidate or partially liquidate, (iii) in a single transaction or series of
transactions sell or transfer (other than sales or transfers of inventory in the
ordinary course of business) all or substantially all of the assets that were
transferred to Chemours pursuant to the Contribution or sell or transfer 25% or
more of the gross assets of any Active Trade or Business or 25% or more of the
consolidated gross assets of Chemours and its Affiliates (such percentages to be
measured based on fair market value as of the initial Distribution Date),
(iv) redeem or otherwise repurchase (directly or through a Chemours Affiliate)
any Chemours stock, or rights to acquire stock, except to the extent such
repurchases satisfy Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect
prior to the amendment of such Revenue Procedure by Revenue Procedure 2003-48),
(v) amend its certificate of incorporation (or other organizational documents),
or take any other action, whether through a stockholder vote or otherwise,
affecting the voting rights of Chemours Capital Stock (including, without
limitation, through the conversion of one class of Chemours Capital Stock into
another class of Chemours Capital Stock) or (vi) take any other action or
actions (including any action or transaction that would be reasonably likely to
be inconsistent with any representation made in the Representation Letters or
the Tax Opinions/Rulings) which in the aggregate (and taking into account any
other transactions described in this subparagraph (d)) would be reasonably
likely to have the effect of causing or permitting one or more persons (whether
or not acting in concert) to acquire directly or indirectly stock representing a
Fifty-Percent or Greater Interest in Chemours or otherwise jeopardize the
Tax-Free Status, unless prior to taking any such action set forth in the
foregoing clauses (i) through (vi), (A) Chemours shall have requested that
DuPont obtain a Ruling in accordance with Section 6.04(b) and (d) of this
Agreement to the effect that such transaction will not affect the Tax-Free
Status and DuPont shall have received such a Ruling in form and substance
satisfactory to DuPont in its sole and absolute discretion, or (B) Chemours
shall provide DuPont with an Unqualified Tax Opinion in form and substance
satisfactory to DuPont in its sole and absolute discretion (and in determining
whether an opinion is satisfactory, DuPont may consider, among other factors,
the appropriateness of any underlying assumptions and management’s
representations if used as a basis for the opinion and DuPont may determine that
no opinion would be acceptable to DuPont) or (C) DuPont shall have waived the
requirement to obtain such Ruling or Unqualified Tax Opinion. DuPont shall not
be required to take any action related to obtaining a Ruling unless and until
Chemours has provided to DuPont an opinion reasonably acceptable to DuPont from
a nationally recognized Tax Advisor to the effect that the outcome of the ruling
process should be favorable.

 

18



--------------------------------------------------------------------------------

(d) Certain Issuances of Chemours Capital Stock. If Chemours proposes to enter
into any Section 6.01(d) Acquisition Transaction or, to the extent Chemours has
the right to prohibit any Section 6.01(d) Acquisition Transaction, proposes to
permit any Section 6.01(d) Acquisition Transaction to occur, in each case,
during the period from the date hereof until the first Business Day after the
two-year anniversary of the Distribution Date, Chemours shall provide DuPont, no
later than ten Business Days following the signing of any written agreement with
respect to the Section 6.01(d) Acquisition Transaction, with a written
description of such transaction (including the type and amount of Chemours
Capital Stock to be issued in such transaction) and a certificate of the Board
of Directors of Chemours to the effect that the Section 6.01(d) Acquisition
Transaction is not a Proposed Acquisition Transaction or any other transaction
to which the requirements of Section 6.01(c) apply (a “Board Certificate”).

(e) Chemours Internal Restructuring. Chemours shall not engage in, cause or
permit any internal restructuring (including by making or revoking any election
under Treasury Regulation Section 301.7701-3) involving a member of the Chemours
Group or any contribution, sale or other transfer of any of the assets directly
or indirectly contributed to Chemours as described in the Separation Agreement,
to Chemours or any of its Affiliates, apart from sales in the ordinary course of
business (any such action, an “Internal Restructuring”) during or with respect
to any Tax Period (or portion thereof) ending on or prior to the two-year
anniversary of the Distribution Date unless Chemours shall first consult with
DuPont regarding any such proposed actions reasonably in advance of taking any
such proposed actions and consider in good faith any comments from DuPont
relating thereto.

(f) Debt-for-Debt Indebtedness. Chemours shall not, directly or indirectly,
(i) pre-pay, pay down, redeem, retire or otherwise acquire, however effected
including pursuant to the terms thereof, any of the Debt-for-Debt Indebtedness
prior to their stated maturity (or permit any member of the Chemours Group to
take any such action), excluding, for these purposes, the exchange, pursuant to
the Registration Rights Agreement, of the Transfer Restricted Securities for
Exchange Securities, each as defined in the Registration Rights Agreement, or
(ii) take or permit to be taken any action at any time, including, without
limitation, any modification to the terms of the Debt-for-Debt Indebtedness that
could jeopardize, directly or indirectly, the qualification, in whole or part,
of any of the Debt-for-Debt Indebtedness as “securities” within the meaning of
Section 361(a) of the Code (or permit any member of the Chemours Group to take
or permit to be taken any such action), unless prior to taking any such action
set forth in the foregoing clauses (i) or (ii), (A) Chemours shall have
requested that DuPont obtain a Ruling in accordance with Section 6.04(b) and
(d) of this Agreement to the effect that such transaction will not affect the
Tax-Free Status and DuPont shall have received such a Ruling in form and
substance satisfactory to DuPont in its sole and absolute discretion,
(B) Chemours shall provide DuPont with an Unqualified Tax Opinion in form and
substance satisfactory to DuPont in its sole and absolute discretion (and in
determining whether an opinion is satisfactory, DuPont may consider, among other
factors, the appropriateness of any underlying assumptions and management’s
representations if used as a basis for the opinion and DuPont may determine that
no opinion would be acceptable to DuPont), or (C) DuPont shall have waived the
requirement to obtain such Ruling or Unqualified Tax Opinion. Notwithstanding
the foregoing, and subject to and without limiting or modifying Chemours’
indemnification obligations under Section 6.04, Chemours or a Chemours Affiliate
may take, cause to be taken, or permit to be taken an action described in this
Section 6.01(f) if failure to take such action would violate the terms of the
Debt-for-Debt Indebtedness or any of the documents entered into in connection
therewith (a “Required Action”). DuPont shall not be required to take any action
related to obtaining a Ruling unless and until Chemours has provided to DuPont
an opinion reasonably acceptable to DuPont from a nationally recognized Tax
Advisor to the effect that the outcome of the ruling process should be
favorable.

 

19



--------------------------------------------------------------------------------

(g) Gain Recognition Agreements. Chemours shall not (i) take any action
(including, but not limited to, the sale or disposition of any stock,
securities, or other assets), (ii) permit any member of the Chemours Group to
take any such action, (iii) fail to take any action, or (iv) permit any member
of the Chemours Group to fail to take any action, in each case that would cause
DuPont or any member of the DuPont Group to recognize gain under any Gain
Recognition Agreement. In addition, Chemours shall file, and shall cause any
member of the Chemours Group to file, any Gain Recognition Agreement reasonably
requested by DuPont which Gain Recognition Agreement is determined by DuPont to
be necessary so as to (i) allow for or preserve the tax-free or tax-deferred
nature, in whole or part, of any Separation Transaction, or (ii) avoid DuPont or
any member of the DuPont Group recognizing gain under any Gain Recognition
Agreement.

(h) The Chemours Company (Australia) Pty Limited. Chemours shall not allow The
Chemours Company (Australia) Pty Limited to (i) merge or consolidate with any
other Person or liquidate or partially liquidate, (ii) in a single transaction
or series of transactions sell or transfer all or substantially all of its
assets, or (iii) to cease a substantial portion of its activities (measured as
of May 1, 2015) or terminate or otherwise cease to employ a substantial portion
of its employees (measured as of May 1, 2015), unless Chemours shall first
obtain the prior written consent of DuPont.

(i) The Chemours (Thailand) Company Limited. Unless otherwise agreed to in
writing by DuPont, in connection with the merger of The Chemours Company Global
Operations, LLC with and into The Chemours Company North America, Inc., Chemours
shall take any and all actions which, in the judgment of DuPont, are necessary
or appropriate to assure that The Chemours Company North America, Inc. shall be
recognized under the applicable laws and regulations of Thailand as the owner of
all interests in The Chemours (Thailand) Company Limited, represented by
3,306,679 shares at a value of 100THB per share, held by The Chemours Company
Global Operations, LLC immediately prior to such merger.

Section 6.02 Restrictions on DuPont. DuPont agrees that it will not take or fail
to take, or permit any DuPont Affiliate, as the case may be, to take or fail to
take, any action (i) where such action or failure to act would be inconsistent
with or cause to be untrue any statement, information, covenant or
representation in any Representation Letters or Tax Opinions/Rulings, or
(ii) which adversely affects or could reasonably be expected to adversely affect
(A) the Tax-Free Status of the Contribution, the Debt-for-Debt Exchange and the
Distribution, or (B) the qualification of any Separation Transaction under U.S.
federal, state, local or non-U.S. Tax Law as tax free (including, but not
limited to, those transactions described in any of the Tax Opinions/Rulings
received with respect to such Separation Transaction) from so qualifying;
provided, however, that this Section 6.02 shall not be construed as obligating
DuPont to consummate the Distribution nor shall it be construed as preventing
DuPont from terminating the Separation Agreement pursuant to Section 10.1
thereof. For avoid of doubt Chemours sole recourse for violations of this
Section 6.02 shall be as set forth in Section 6.04(b).

 

20



--------------------------------------------------------------------------------

Section 6.03 Procedures Regarding Opinions and Rulings.

(a) If Chemours notifies DuPont that it desires to take one of the actions
described in clauses (i) through (vi) of Section 6.01(c) or clause (i) or
(ii) or Section 6.01(f) (a “Notified Action”), DuPont and Chemours shall
reasonably cooperate to attempt to obtain the Ruling or Unqualified Tax Opinion
referred to in Section 6.01(c) or (f), unless DuPont shall have waived the
requirement to obtain such Ruling or Unqualified Tax Opinion.

(b) Rulings or Unqualified Tax Opinions at Chemours’ Request. DuPont agrees that
at the reasonable request of Chemours pursuant to Section 6.01(c) or (f), DuPont
shall cooperate with Chemours and use reasonable efforts to seek to obtain, as
expeditiously as possible, a Ruling from the IRS or an Unqualified Tax Opinion
for the purpose of permitting Chemours to take the Notified Action. Further, in
no event shall DuPont be required to file any Ruling Request under this
Section 6.03(b) unless Chemours represents that (A) it has read the Ruling
Request, and (B) all information and representations, if any, relating to any
member of the Chemours Group, contained in the Ruling Request documents are
(subject to any qualifications therein) true, correct and complete. Chemours
shall reimburse DuPont for all reasonable costs and expenses, including expenses
relating to the utilization of DuPont personnel, incurred by the DuPont Group in
obtaining a Ruling or Unqualified Tax Opinion requested by Chemours within ten
Business Days after receiving an invoice from DuPont therefor.

(c) Rulings or Unqualified Tax Opinions at DuPont’s Request. DuPont shall have
the right to obtain a Ruling or an Unqualified Tax Opinion at any time in its
sole and absolute discretion. If DuPont determines to obtain a Ruling or an
Unqualified Tax Opinion, Chemours shall (and shall cause each Affiliate of
Chemours to) cooperate with DuPont and take any and all actions reasonably
requested by DuPont in connection with obtaining the Ruling or Unqualified Tax
Opinion (including, without limitation, by making any representation or covenant
or providing any materials or information requested by the IRS or Tax Advisor;
provided that Chemours shall not be required to make (or cause any Affiliate of
Chemours to make) any representation or covenant that is inconsistent with
historical facts or as to future matters or events over which it has no
control). DuPont shall reimburse Chemours for all reasonable costs and expenses,
including expenses relating to the utilization of Chemours personnel, incurred
by the Chemours Group in connection with such cooperation within ten Business
Days after receiving an invoice from Chemours therefor.

(d) Chemours hereby agrees that DuPont shall have sole and exclusive control
over the process of obtaining any Ruling, and that only DuPont shall apply for a
Ruling. In connection with obtaining a Ruling pursuant to Section 6.03(b),
(A) DuPont shall keep Chemours informed in a timely manner of all material
actions taken or proposed to be taken by DuPont in connection therewith;
(B) DuPont shall (1) reasonably in advance of the submission of any Ruling
Request documents provide Chemours with a draft copy thereof, (2) reasonably
consider Chemours’ comments on such draft copy, and (3) provide Chemours with a
final copy; and (C) DuPont shall provide Chemours with notice reasonably in
advance of, and Chemours shall have the right to attend, any formally scheduled
meetings with the IRS (subject to the approval of the IRS) that relate to such
Ruling. Neither Chemours nor any Chemours Affiliate directly or indirectly
controlled by Chemours shall seek any guidance from the IRS or any other Tax
Authority (whether written, verbal or otherwise) at any time concerning the
Contribution, the Debt-for-Debt Exchange or the Distribution (including the
impact of any transaction on the Contribution, the Debt-for-Debt Exchange or the
Distribution).

 

21



--------------------------------------------------------------------------------

Section 6.04 Liability for Tax-Related Losses.

(a) Notwithstanding anything in this Agreement or the Separation Agreement to
the contrary (and in each case regardless of whether a Ruling, Unqualified Tax
Opinion or waiver described in clause (A), (B) or (C) of Section 6.01(c) or a
Ruling, Unqualified Tax Opinion or waiver described in clause (A), (B) or (C) of
Section 6.01(f) may have been provided, regardless of whether DuPont may have
consented to an Internal Restructuring, and regardless of whether an action may
be a Required Action), subject to Section 6.04(c), Chemours shall be responsible
for, and shall indemnify and hold harmless DuPont and its Affiliates and each of
their respective officers, directors and employees from and against, one hundred
percent (100%) of any Tax-Related Losses that are attributable to or result from
any one or more of the following: (A) the acquisition (other than pursuant to
the Contribution or the Distribution) of all or a portion of Chemours’ stock
and/or its or its subsidiaries’ assets by any means whatsoever by any Person,
(B) any negotiations, understandings, agreements or arrangements by Chemours
with respect to transactions or events (including, without limitation, stock
issuances, pursuant to the exercise of stock options or otherwise, option
grants, capital contributions or acquisitions, or a series of such transactions
or events) that cause the Distribution to be treated as part of a plan pursuant
to which one or more Persons acquire directly or indirectly stock of Chemours
representing a Fifty-Percent or Greater Interest therein, (C) any action or
failure to act by Chemours after the Distribution (including, without
limitation, any amendment to Chemours’ certificate of incorporation (or other
organizational documents), whether through a stockholder vote or otherwise)
affecting the voting rights of Chemours stock (including, without limitation,
through the conversion of one class of Chemours Capital Stock into another class
of Chemours Capital Stock), (D) any act or failure to act by Chemours or any
Chemours Affiliate described in Section 6.01 (regardless whether such act or
failure to act may be a Required Action or may be covered by a Ruling,
Unqualified Tax Opinion or waiver described in clause (A), (B) or (C) of
Section 6.01(c), a Board Certificate described in Section 6.01(d), a consent
described in Section 6.01(e) or Section 6.01(h), or a Ruling, Unqualified Tax
Opinion or waiver described in clause (A), (B) or (C) of Section 6.01(f)) or
(E) any breach by Chemours of its agreement and representation set forth in
Section 6.01(a).

(b) Notwithstanding anything in this Agreement or the Separation Agreement to
the contrary, subject to Section 6.04(c), DuPont shall be responsible for, and
shall indemnify and hold harmless Chemours and its Affiliates and each of their
respective officers, directors and employees from and against, one hundred
percent (100%) of any Tax-Related Losses that are attributable to, or result
from any one or more of the following: (A) the acquisition (other than pursuant
to the Contribution or the Distribution) of all or a portion of DuPont’s stock
and/or its assets by any means whatsoever by any Person, (B) any negotiations,
agreements or arrangements by DuPont with respect to transactions or events
(including, without limitation, stock issuances, pursuant to the exercise of
stock options or otherwise, option grants, capital contributions or
acquisitions, or a series of such transactions or events) that cause the
Distribution to be treated as part of a plan pursuant to which one or more
Persons acquire directly or indirectly stock of DuPont representing a
Fifty-Percent or Greater Interest therein, (C) any act or failure to act by
DuPont or a member of the DuPont Group described in Section 6.02 or any breach
by DuPont of its agreement and representation set forth in Section 6.02,
limited, in each case, to Tax-Related Losses arising from Taxes of the DuPont
Group for which a Chemours Entity is found jointly, severally or secondarily
liable pursuant to the provisions of Treasury Regulation Section 1.1502-6 (or
similar provisions of state, local or foreign Tax law).

 

22



--------------------------------------------------------------------------------

(c)

(i) To the extent that any Tax-Related Loss is subject to indemnity under both
Sections 6.04(a) and (b), responsibility for such Tax-Related Loss shall be
shared by DuPont and Chemours according to relative fault.

(ii) Notwithstanding anything in Section 6.04(b) or (c)(i) or any other
provision of this Agreement or the Separation Agreement to the contrary:

(A) with respect to (I) any Tax-Related Loss resulting from Section 355(e) of
the Code (other than as a result of an acquisition of a Fifty-Percent or Greater
Interest in DuPont) and (II) any other Tax-Related Loss resulting (for the
absence of doubt, in whole or in part) from an acquisition after the
Distribution of any stock or assets of Chemours (or any Chemours Affiliate) by
any means whatsoever by any Person or any action or failure to act by Chemours
affecting the voting rights of Chemours stock, Chemours shall be responsible
for, and shall indemnify and hold harmless DuPont and its Affiliates and each of
their respective officers, directors and employees from and against, one hundred
percent (100%) of such Tax-Related Loss; and

(B) for purposes of calculating the amount and timing of any Tax-Related Loss
for which Chemours is responsible under this Section 6.04, Tax-Related Losses
shall be calculated by assuming that DuPont, the DuPont Affiliated Group and
each member of the DuPont Group (I) pay Tax at the highest marginal corporate
Tax rates in effect in each relevant taxable year and (II) have no Tax
Attributes in any relevant taxable year.

(iii) Notwithstanding anything in Section 6.04(a) or (c)(i) or any other
provision of this Agreement or the Separation Agreement to the contrary, with
respect to (I) any Tax-Related Loss resulting from Section 355(e) of the Code
(other than as a result of an acquisition of a Fifty-Percent or Greater Interest
in Chemours) and (II) any other Tax-Related Loss resulting (for the absence of
doubt, in whole or in part) from an acquisition after the Distribution of any
stock or assets of DuPont (or any DuPont Affiliate) by any means whatsoever by
any Person, DuPont shall be responsible for, and shall indemnify and hold
harmless Chemours and its Affiliates and each of their respective officers,
directors and employees from and against, one hundred percent (100%) of such
Tax-Related Loss.

 

23



--------------------------------------------------------------------------------

(d) Chemours shall pay DuPont the amount of any Tax-Related Losses for which
Chemours is responsible under this Section 6.04: (A) in the case of Tax-Related
Losses described in clause (i) of the definition of Tax-Related Losses no later
than two Business Days prior to the date DuPont files, or causes to be filed,
the applicable Tax Return for the year of the Contribution or Distribution, as
applicable (the “Filing Date”) (provided that if such Tax-Related Losses arise
pursuant to a Final Determination described in clause (a), (b) or (c) of the
definition of “Final Determination”, then Chemours shall pay DuPont no later
than two Business Days after the date of such Final Determination with interest
calculated at the Prime Rate plus two percent, compounded semiannually, from the
date that is two Business Days prior to the Filing Date through the date of such
Final Determination) and (B) in the case of Tax-Related Losses described in
clause (ii) or (iii) of the definition of Tax-Related Losses, no later than two
Business Days after the date DuPont pays such Tax-Related Losses. DuPont shall
pay Chemours the amount of any Tax-Related Losses (described in clause (ii) or
(iii) of the definition of Tax-Related Loss) for which DuPont is responsible
under this Section 6.04 no later than two Business Days after the date Chemours
pays such Tax-Related Losses.

Section 7. Assistance and Cooperation.

Section 7.01 Assistance and Cooperation.

(a) The Companies shall cooperate (and cause their respective Affiliates to
cooperate) with each other and with each other’s agents, including accounting
firms and legal counsel, in connection with Tax matters relating to the
Companies and their Affiliates including (i) preparation and filing of Tax
Returns, (ii) determining the liability for and amount of any Taxes due
(including estimated Taxes) or the right to and amount of any refund of Taxes,
(iii) examinations of Tax Returns, and (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed. Such
cooperation shall include making all information and documents in their
possession relating to the other Company and its Affiliates available to such
other Company as provided in Section 8. Each of the Companies shall also make
available to the other, as reasonably requested and available, personnel
(including officers, directors, employees and agents of the Companies or their
respective Affiliates) responsible for preparing, maintaining, and interpreting
information and documents relevant to Taxes, and personnel reasonably required
as witnesses or for purposes of providing information or documents in connection
with any administrative or judicial proceedings relating to Taxes. In the event
that a member of the DuPont Group, on the one hand, or a member of the Chemours
Group, on the other hand, suffers a Tax detriment as a result of a Transfer
Pricing Adjustment, the Companies shall cooperate pursuant to this Section 7 to
seek any competent authority relief that may be available with respect to such
Transfer Pricing Adjustment. Chemours shall cooperate with DuPont and take any
and all actions reasonably requested by DuPont in connection with obtaining the
Tax Opinions/Rulings (including, without limitation, by making any new
representation or covenant, confirming any previously made representation or
covenant or providing any materials or information requested by any Tax Advisor
or Tax Authority; provided that, Chemours shall not be required to make or
confirm any representation or covenant that is inconsistent with historical
facts or as to future matters or events over which it has no control).

 

24



--------------------------------------------------------------------------------

(b) Any information or documents provided under this Section 7 shall be kept
confidential by the Company receiving the information or documents, except as
may otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to Taxes.
Notwithstanding any other provision of this Agreement or any other agreement,
(i) neither DuPont nor any DuPont Affiliate shall be required to provide
Chemours or any Chemours Affiliate or any other Person access to or copies of
any information, documents or procedures (including the proceedings of any Tax
Contest) other than information, documents or procedures that relate to
Chemours, the business or assets of Chemours or any Chemours Affiliate and
(ii) in no event shall DuPont or any DuPont Affiliate be required to provide
Chemours, any Chemours Affiliate or any other Person access to or copies of any
information or documents if such action could reasonably be expected to result
in the waiver of any Privilege. In addition, in the event that DuPont determines
that the provision of any information or documents to Chemours or any Chemours
Affiliate could be commercially detrimental, violate any law or agreement or
waive any Privilege, the parties shall use reasonable best efforts to permit
compliance with its obligations under this Section 7 in a manner that avoids any
such harm or consequence.

Section 7.02 Income Tax Return Information. Chemours and DuPont acknowledge that
time is of the essence in relation to any request for information, assistance or
cooperation made by DuPont or Chemours pursuant to Section 7.01 or this
Section 7.02. Chemours and DuPont acknowledge that failure to conform to the
reasonable deadlines set by DuPont or Chemours could cause irreparable harm.
Each Company shall provide to the other Company information and documents
relating to its Group required by the other Company to prepare Tax Returns,
including, but not limited to, any pro forma returns required by the Responsible
Company for purposes of preparing such Tax Returns. Any information or documents
the Responsible Company requires to prepare such Tax Returns shall be provided
in such form as the Responsible Company reasonably requests and at or prior to
the time reasonably specified by the Responsible Company so as to enable the
Responsible Company to file such Tax Returns on a timely basis.

Section 7.03 Reliance by DuPont. If any member of the Chemours Group supplies
information to a member of the DuPont Group in connection with a Tax liability
and an officer of a member of the DuPont Group signs a statement or other
document under penalties of perjury in reliance upon the accuracy of such
information, then upon the written request of such member of the DuPont Group
identifying the information being so relied upon, the chief financial officer of
Chemours (or any officer of Chemours as designated by the chief financial
officer of Chemours) shall certify in writing that to his or her knowledge
(based upon consultation with appropriate employees) the information so supplied
is accurate and complete.

Section 7.04 Reliance by Chemours. If any member of the DuPont Group supplies
information to a member of the Chemours Group in connection with a Tax liability
and an officer of a member of the Chemours Group signs a statement or other
document under penalties of perjury in reliance upon the accuracy of such
information, then upon the written request of such member of the Chemours Group
identifying the information being so relied upon, the chief financial officer of
DuPont (or any officer of DuPont as designated by the chief financial officer of
DuPont) shall certify in writing that to his or her knowledge (based upon
consultation with appropriate employees) the information so supplied is accurate
and complete.

 

25



--------------------------------------------------------------------------------

Section 8. Tax Records.

Section 8.01 Retention of Tax Records. Each Company shall preserve and keep all
Tax Records exclusively relating to the assets and activities of its Group for
Pre-Distribution Periods, and DuPont shall preserve and keep all other Tax
Records relating to Taxes of the Groups for Pre-Distribution Tax Periods, for so
long as the contents thereof may become material in the administration of any
matter under the Code or other applicable Tax Law, but in any event until the
later of (i) the expiration of any applicable statutes of limitations, or
(ii) seven years after the Distribution Date (such later date, the “Retention
Date”). After the Retention Date, each Company may dispose of such Tax Records
upon 60 Business Days’ prior written notice to the other Company. If, prior to
the Retention Date, (a) a Company reasonably determines that any Tax Records
which it would otherwise be required to preserve and keep under this Section 8
are no longer material in the administration of any matter under the Code or
other applicable Tax Law and the other Company agrees, then such first Company
may dispose of such Tax Records upon 60 Business Days’ prior notice to the other
Company. Any notice of an intent to dispose given pursuant to this Section 8.01
shall include a list of the Tax Records to be disposed of describing in
reasonable detail each file, book, or other record accumulation being disposed.
The notified Company shall have the opportunity, at its cost and expense, to
copy or remove, within such 60 Business Day period, all or any part of such Tax
Records. If, at any time prior to the Retention Date, Chemours determines to
decomission or otherwise discontinue any computer program or information
technology system used to access or store any Tax Records, then Chemours may
decomission or discontinue such program or system upon 90 days’ prior notice to
DuPont and DuPont shall have the opportunity, at its cost and expense, to copy,
within such 60 Business Day period, all or any part of the underlying data
relating to the Tax Records accessed by or stored on such program or system.

Section 8.02 Access to Tax Records. The Companies and their respective
Affiliates shall make available to each other for inspection and copying during
normal business hours upon reasonable notice all Tax Records (and, for the
avoidance of doubt, any pertinent underlying data accessed or stored on any
computer program or information technology system) in their possession and shall
permit the other Company and its Affiliates, authorized agents and
representatives and any representative of a Taxing Authority or other Tax
auditor direct access, at the cost and expense of such other Company, during
normal business hours upon reasonable notice to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Company in connection with
the preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items under this Agreement.

Section 8.03 Preservation of Privilege. No member of the Chemours Group shall
provide access to, copies of, or otherwise disclose to any Person any
documentation relating to Taxes existing prior to the Distribution Date to which
Privilege may reasonably be asserted without the prior written consent of
DuPont, such consent not to be unreasonably withheld.

 

26



--------------------------------------------------------------------------------

Section 9. Tax Contests.

Section 9.01 Notice. Each of the Companies shall provide prompt notice to the
other Company of any written communication from a Tax Authority regarding any
pending Tax audit, assessment or proceeding or other Tax Contest of which it
becomes aware related to Taxes for Tax Periods for which it is indemnified by
the other Company hereunder or for which it may be required to indemnify the
other Company hereunder. Such notice shall attach copies of the pertinent
portion of any written communication from a Tax Authority and contain factual
information (to the extent known) describing any asserted Tax liability in
reasonable detail and shall be accompanied by copies of any notice and other
documents received from any Tax Authority in respect of any such matters. If an
indemnified party has knowledge of an asserted Tax liability with respect to a
matter for which it is to be indemnified hereunder and such party fails to give
the indemnifying party prompt notice of such asserted Tax liability and the
indemnifying party is entitled under this Agreement to contest the asserted Tax
liability, then (i) if the indemnifying party is precluded from contesting the
asserted Tax liability in any forum as a result of the failure to give prompt
notice, the indemnifying party shall have no obligation to indemnify the
indemnified party for any Taxes arising out of such asserted Tax liability, and
(ii) if the indemnifying party is not precluded from contesting the asserted Tax
liability in any forum, but such failure to give prompt notice results in a
material monetary detriment to the indemnifying party, then any amount which the
indemnifying party is otherwise required to pay the indemnified party pursuant
to this Agreement shall be reduced by the amount of such detriment.

Section 9.02 Control of Tax Contests.

(a) Separate Returns. In the case of any Tax Contest with respect to any
Separate Return, the Company having liability for the Tax pursuant to Section 2
hereof shall have exclusive control over the Tax Contest, including exclusive
authority with respect to any settlement of such Tax liability, subject to
Sections 9.02(c) and (d) below.

(b) Joint Return. In the case of any Tax Contest with respect to any Joint
Return, DuPont shall have exclusive control over the Tax Contest, including
exclusive authority with respect to any settlement of such Tax liability,
subject to Sections 9.02(c) and (d) below.

(c) Settlement Rights. The Controlling Party shall have the sole right to
contest, litigate, compromise and settle any Tax Contest without obtaining the
prior consent of the Non-Controlling Party. Unless waived by the parties in
writing, in connection with any potential adjustment in a Tax Contest as a
result of which adjustment the Non-Controlling Party may reasonably be expected
to become liable to make any indemnification payment to the Controlling Party
under this Agreement: (i) the Controlling Party shall keep the Non-Controlling
Party informed in a timely manner of all actions taken or proposed to be taken
by the Controlling Party with respect to such potential adjustment in such Tax
Contest; (ii) the Controlling Party shall timely provide the Non-Controlling
Party copies of any written materials relating to such potential adjustment in
such Tax Contest received from any Tax Authority; (iii) the Controlling Party
shall timely provide the Non-Controlling Party with copies of any correspondence
or filings submitted to any Tax Authority or judicial authority in connection
with such potential adjustment in such Tax Contest; (iv) the Controlling Party
shall consult with the Non-Controlling Party and offer the Non-Controlling Party
a reasonable opportunity to comment before submitting any written materials
prepared or furnished in connection with such potential adjustment in such Tax
Contest; and (v) the Controlling Party shall defend such Tax Contest diligently
and in good faith. The failure of the Controlling Party to take any action
specified in the preceding sentence with respect to the Non-Controlling Party
shall not relieve the Non-Controlling Party of any liability and/or obligation
which it may have to the Controlling Party under this Agreement except to the
extent that the Non-Controlling Party was actually harmed by such failure, and
in no event shall such failure relieve the Non-Controlling Party from any other
liability or obligation which it may have to the Controlling Party. In the case
of any Tax Contest described in Section 9.02(a) or (b), “Controlling Party”
means the Company entitled to control the Tax Contest under such Section and
“Non-Controlling Party” means the other Company.

 

27



--------------------------------------------------------------------------------

(d) Tax Contest Participation. Unless waived by the parties in writing, the
Controlling Party shall provide the Non-Controlling Party with written notice
reasonably in advance of, and the Non-Controlling Party shall have the right to
attend, any formally scheduled meetings with Tax Authorities or hearings or
proceedings before any judicial authorities in connection with any potential
adjustment in a Tax Contest pursuant to which the Non-Controlling Party may
reasonably be expected to become liable to make any indemnification payment to
the Controlling Party under this Agreement. The failure of the Controlling Party
to provide any notice specified in this Section 9.02(d) to the Non-Controlling
Party shall not relieve the Non-Controlling Party of any liability and/or
obligation which it may have to the Controlling Party under this Agreement
except to the extent that the Non-Controlling Party was actually harmed by such
failure, and in no event shall such failure relieve the Non-Controlling Party
from any other liability or obligation which it may have to the Controlling
Party.

(e) Power of Attorney. Each member of the Chemours Group shall execute and
deliver to DuPont (or such member of the DuPont Group as DuPont shall designate)
any power of attorney or other similar document reasonably requested by DuPont
(or such designee) in connection with any Tax Contest (as to which DuPont is the
Controlling Party) described in this Section 9. Each member of the DuPont Group
shall execute and deliver to Chemours (or such member of the Chemours Group as
Chemours shall designate) any power of attorney or other similar document
requested by Chemours (or such designee) in connection with any Tax Contest (as
to which Chemours is the Controlling Party) described in this Section 9.

Section 10. Effective Date. This Agreement shall be effective as of the date
hereof.

Section 11. Survival of Obligations. The representations, warranties, covenants
and agreements set forth in this Agreement shall be unconditional and absolute
and shall remain in effect without limitation as to time.

Section 12. Treatment of Payments.

Section 12.01 Treatment of Tax Indemnity Payments. In the absence of any change
in Tax treatment under the Code or except as otherwise required by other
applicable Tax Law, any Tax indemnity payments made by a Company under this
Agreement shall be reported for Tax purposes by the payor and the recipient as
distributions or capital contributions, as appropriate, occurring immediately
before the Distribution (but only to the extent the payment does not relate to a
Tax allocated to the payor in accordance with Section 1552 of the Code or the
regulations thereunder or Treasury Regulation Section 1.1502-33(d) (or under
corresponding principles of other applicable Tax Laws)) or as payments of an
assumed or retained liability. Except to the extent provided in Section 12.02,
any Tax indemnity payment made by a Company under this Agreement shall be
increased as necessary so that after making all payments in respect to Taxes
imposed on or attributable to such indemnity payment, the recipient Company
receives an amount equal to the sum it would have received had no such Taxes
been imposed.

 

28



--------------------------------------------------------------------------------

Section 12.02 Interest Under This Agreement. Anything herein to the contrary
notwithstanding, to the extent one Company (“Indemnitor”) makes a payment of
interest to another Company (“Indemnitee”) under this Agreement with respect to
the period from the date that the Indemnitee made a payment of Tax to a Tax
Authority to the date that the Indemnitor reimbursed the Indemnitee for such Tax
payment, the interest payment shall be treated as interest expense to the
Indemnitor (deductible to the extent provided by law) and as interest income by
the Indemnitee (includible in income to the extent provided by law). The amount
of the payment shall not be adjusted to take into account any associated Tax
Benefit to the Indemnitor or increase in Tax to the Indemnitee.

Section 13. Disagreements.

Section 13.01 Discussion. The Companies mutually desire that friendly
collaboration will continue between them. Accordingly, they will try, and they
will cause their respective Group members to try, to resolve in an amicable
manner all disagreements and misunderstandings connected with their respective
rights and obligations under this Agreement, including any amendments hereto. In
furtherance thereof, in the event of any dispute or disagreement (a “Dispute”)
between any member of the DuPont Group and any member of the Chemours Group as
to the interpretation of any provision of this Agreement or the performance of
obligations hereunder, the Tax departments of the Companies shall negotiate in
good faith to resolve the Dispute.

Section 13.02 Escalation. If such good faith negotiations do not resolve the
Dispute, then the matter, upon written request of either Company, will be
referred for resolution to representatives of the parties at a senior level of
management of the parties pursuant to the procedures set forth in Section 8.1 of
the Separation Agreement.

Section 13.03 Referral to Tax Advisor. If the parties are not able to resolve
the Dispute through the escalation process referred to above, then the matter
will be referred to a Tax Advisor acceptable to each of the Companies to act as
an arbitrator in order to resolve the Dispute. In the event that the Companies
are unable to agree upon a Tax Advisor within 15 Business Days following the
completion of the escalation process, the Companies shall each separately retain
an independent, nationally recognized law or accounting firm (each, a
“Preliminary Tax Advisor”), which Preliminary Tax Advisors shall jointly select
a Tax Advisor on behalf of the Companies to act as an arbitrator in order to
resolve the Dispute. The Tax Advisor may, in its discretion, obtain the services
of any third-party appraiser, accounting firm or consultant that the Tax Advisor
deems necessary to assist it in resolving such disagreement. The Tax Advisor
shall furnish written notice to the Companies of its resolution of any such
Dispute as soon as practical, but in any event no later than 30 Business Days
after its acceptance of the matter for resolution. Any such resolution by the
Tax Advisor will be conclusive and binding on the Companies. Following receipt
of the Tax Advisor’s written notice to the Companies of its resolution of the
Dispute, the Companies shall each take or cause to be taken any action necessary
to implement such resolution of the Tax Advisor. Each Company shall pay its own
fees and expenses (including the fees and expenses of its representatives)
incurred in connection with the referral of the matter to the Tax Advisor (and
the Preliminary Tax Advisors, if any). All fees and expenses of the Tax Advisor
(and the Preliminary Tax Advisors, if any) in connection with such referral
shall be shared equally by the Companies.

 

29



--------------------------------------------------------------------------------

Section 13.04 Injunctive Relief. Nothing in this Section 13 will prevent either
Company from seeking injunctive relief if any delay resulting from the efforts
to resolve the Dispute through the process set forth above could result in
serious and irreparable injury to either Company. Notwithstanding anything to
the contrary in this Agreement, DuPont and Chemours are the only members of
their respective Group entitled to commence a dispute resolution procedure under
this Agreement, and each of DuPont and Chemours will cause its respective Group
members not to commence any dispute resolution procedure other than through such
party as provided in this Section 13.

Section 14. Late Payments. Any amount owed by one party to another party under
this Agreement which is not paid when due shall bear interest at the Prime Rate
plus two percent, compounded semiannually, from the due date of the payment to
the date paid. To the extent interest required to be paid under this Section 14
duplicates interest required to be paid under any other provision of this
Agreement, interest shall be computed at the higher of the interest rate
provided under this Section 14 or the interest rate provided under such other
provision.

Section 15. Expenses. Except as otherwise provided in this Agreement, each party
and its Affiliates shall bear their own expenses incurred in connection with
preparation of Tax Returns, Tax Contests, and other matters related to Taxes
under the provisions of this Agreement.

Section 16. General Provisions.

Section 16.01 Addresses and Notices. Each party giving any notice required or
permitted under this Agreement will give the notice in writing and use one of
the following methods of delivery to the party to be notified, at the address
set forth below or another address of which the sending party has been notified
in accordance with this Section 16.01: (a) personal delivery; (b) facsimile or
telecopy transmission with a reasonable method of confirming transmission;
(c) commercial overnight courier with a reasonable method of confirming
delivery; or (d) pre-paid, United States of America certified or registered
mail, return receipt requested. Notice to a party is effective for purposes of
this Agreement only if given as provided in this Section 16.01 and shall be
deemed given on the date that the intended addressee actually receives the
notice.

If to DuPont:

E. I. du Pont de Nemours and Company,

Chestnut Run Plaza, 974 Centre Road,

P. O. Box 2915

Wilmington, Delaware 19805

Attn: General Counsel

Facsimile: 302-999-5094

 

30



--------------------------------------------------------------------------------

If to Chemours:

The Chemours Company

1007 Market Street

Wilmington, Delaware 19899

Attn: General Counsel

Facsimile: 302-773-0251

A party may change the address for receiving notices under this Agreement by
providing written notice of the change of address to the other parties.

Section 16.02 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.

Section 16.03 Waiver. The parties may waive a provision of this Agreement only
by a writing signed by the party intended to be bound by the waiver. A party is
not prevented from enforcing any right, remedy or condition in the party’s favor
because of any failure or delay in exercising any right or remedy or in
requiring satisfaction of any condition, except to the extent that the party
specifically waives the same in writing. A written waiver given for one matter
or occasion is effective only in that instance and only for the purpose stated.
A waiver once given is not to be construed as a waiver for any other matter or
occasion. Any enumeration of a party’s rights and remedies in this Agreement is
not intended to be exclusive, and a party’s rights and remedies are intended to
be cumulative to the extent permitted by law and include any rights and remedies
authorized in law or in equity.

Section 16.04 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this Agreement
remain in full force, if the essential terms and conditions of this Agreement
for each party remain valid, binding and enforceable.

Section 16.05 Authority. Each of the parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate or other action,
(c) it has duly and validly executed and delivered this Agreement, and (d) this
Agreement is a legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

Section 16.06 Further Action. The parties shall execute and deliver all
documents, provide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to the other parties and their Affiliates
and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Contests (or portions thereof) under the control of such other parties in
accordance with Section 9.

 

31



--------------------------------------------------------------------------------

Section 16.07 Integration. This Agreement contains the entire agreement between
the Companies with respect to the subject matter hereof and supersedes all other
agreements, whether or not written, in respect of any Tax between or among any
member or members of the DuPont Group, on the one hand, and any member or
members of the Chemours Group, on the other hand. All such other agreements
shall be of no further effect between the Companies and any rights or
obligations existing thereunder shall be fully and finally settled, calculated
as of the date hereof. In the event of any inconsistency between this Agreement
and the Separation Agreement or any of the Conveyancing and Assumption
Instruments (as defined in the Separation Agreement), or any other agreements
relating to the transactions contemplated by the Separation Agreement, with
respect to the subject matter hereof, the provisions of this Agreement shall
control.

Section 16.08 Construction. The language in all parts of this Agreement shall in
all cases be construed according to its fair meaning and shall not be strictly
construed for or against any party. The captions, titles and headings included
in this Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation. Unless otherwise indicated, all “Section”
references in this Agreement are to sections of this Agreement. References in
this Agreement to any gender include references to all genders, and references
to the singular include references to the plural and vice versa. Unless the
context otherwise requires, the words “include”, “includes” and “including” when
used in this Agreement shall be deemed to be followed by the phrase “without
limitation”. Unless the context otherwise requires, the words “hereof”, “hereby”
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular Article, Section or
provision of this Agreement. The words “written request” when used in this
Agreement shall include email. Reference in this Agreement to any time shall be
to New York City, New York time unless otherwise expressly provided herein.

Section 16.09 No Double Recovery. No provision of this Agreement shall be
construed to provide an indemnity or other recovery for any costs, damages, or
other amounts for which the damaged party has been fully compensated under any
other provision of this Agreement or under any other agreement or action at law
or equity. Unless expressly required in this Agreement, a party shall not be
required to exhaust all remedies available under other agreements or at law or
equity before recovering under the remedies provided in this Agreement.

Section 16.10 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
party. The signatures of the parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission that
includes a copy of the sending party’s signature is as effective as signing and
delivering the counterpart in person.

 

32



--------------------------------------------------------------------------------

Section 16.11 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.

Section 16.12 Jurisdiction. If any dispute arises out of or in connection with
this Agreement, except as expressly contemplated by another provision of this
Agreement, the parties irrevocably (and the parties will cause each other member
of their respective Group to irrevocably) (a) consent and submit to the
exclusive jurisdiction of federal and state courts located in Delaware,
(b) waive any objection to that choice of forum based on venue or to the effect
that the forum is not convenient, and (c) WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.

Section 16.13 Amendment. The parties may amend this Agreement only by a written
agreement signed by each party to be bound by the amendment and that identifies
itself as an amendment to this Agreement.

Section 16.14 Chemours Subsidiaries. If, at any time, Chemours acquires or
creates one or more subsidiaries that are includable in the Chemours Group, they
shall be subject to this Agreement and all references to the Chemours Group
herein shall thereafter include a reference to such subsidiaries.

Section 16.15 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to any
of the parties hereto (including but not limited to any successor of DuPont or
Chemours succeeding to the Tax attributes of either under Section 381 of the
Code), to the same extent as if such successor had been an original party to
this Agreement.

Section 16.16 Injunctions. The parties acknowledge that irreparable damage would
occur in the event that any of the provisions of this Agreement, including
Section 6.01, were not performed in accordance with its specific terms or were
otherwise breached. The parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement, including
Section 6.01, and to enforce specifically the terms and provisions hereof in any
court having jurisdiction, such remedy being in addition to any other remedy to
which they may be entitled at law or in equity.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by a duly authorized officer on the date first set forth above.

 

E.I. DU PONT DE NEMOURS AND COMPANY, a Delaware corporation By:

/s/ Nicholas C. Fanandakis

Name: Nicholas C. Fanandakis Title: Executive Vice President and Chief Financial
Officer THE CHEMOURS COMPANY, a Delaware corporation By:

/s/ Nigel Pond

Name: Nigel Pond Title: Vice President

[Signature Page to Tax Matters Agreement]